Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 12, 2021

                                       No. 04-20-00268-CR

                                Quinton Ramon WILLIAMSON,
                                          Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0283
                      Honorable Maria Teresa (Tessa) Herr, Judge Presiding


                                          ORDER

Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

         Appellant’s retained counsel, Adam Poncio, entered an appearance in this appeal on
August 25, 2020. The appellant’s brief was originally due October 8, 2020. The court has
granted six motions for extension of time to file the brief. Our last order, dated January 7, 2021,
ordered the appellant’s brief filed by January 27, 2021. Neither the brief nor a motion for
extension of time to file the brief was filed. However, on February 11, at 5:00 p.m., appellant
filed a seventh motion, requesting an extension of time until have been filed.

        We order Adam Poncio to file the appellant’s brief in this appeal by February 26, 2021.
If the brief is not filed by the date ordered, the court may abate this appeal for the trial court to
hold a hearing to determine whether appellant or counsel has abandoned the appeal. Counsel
may also be ordered to appear before this court to show cause why he should not be held in
contempt or otherwise sanctioned for failing to comply with the court’s order.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court